UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 DIMITRI PATTERSON,

         Plaintiff,
                 v.                                     Civil Action No. 19-897 (JEB)
 SCOTT HARRIS, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       Pro se Plaintiff and former NFL cornerback Dimitri Patterson is currently detained at the

Turner Guilford Knight Correctional Center in Miami-Dade County. In the hopes of procuring

his release, he has besieged various courts (including the U.S. Supreme Court) with myriad legal

filings. In this action, he sues judges in those courts and their clerks for not docketing his briefs

or granting him relief. He also names the Department of Justice as having violated his rights by

arresting him. He seeks $10 million in damages and prays to have a variety of court actions

enjoined or compelled. Defendants have now filed a Motion to Dismiss, contending that this

Court lacks subject-matter jurisdiction over some of his counts and that he has not stated a claim

as to others. Concluding that Defendants are protected under judicial and sovereign immunity

and that Plaintiff has failed to properly articulate any cognizable claim, the Court will grant the

Motion and dismiss the case.

I.     Background

       Although not always clear, Plaintiff’s prolix Complaint catalogs an extensive and varied

list of grievances he claims to have suffered at the hands of federal judges, court clerks, and

DOJ. The Court offers a brief summary of the 83-page pleading.


                                                  1
       Throughout late 2017 and early 2018, Plaintiff repeatedly contacted DOJ by phone and

mail to complain of “conspiracies to deprive him of his constitutional rights and intentional

tortious acts committed against him by the municipalit[y] of Miami-Dade County.” ECF No. 12

(Am. Compl.), ¶¶ 23–26, 28, 30–36. He was told that his case had been entered but would not be

addressed for at least 120 days. Id., ¶ 33.

       Patterson alleges that on May 7, 2018, he was stopped by “two non-uniformed U.S.

Marshals and eight non-uniformed Orange County Florida Police Officers” inside the Orlando

Waldorf Astoria Hotel pool bathroom. Id., ¶ 44. He and his girlfriend, Kathy Thabet, repeatedly

requested to see a warrant and badge identification but claim neither was ever presented. Id.,

¶¶ 44, 48–49, 51. Plaintiff was subsequently arrested and taken to the Orange County Jail, where

he was “illegally detain[ed] on a ‘no bond’ hold without the legal chain of documentation.” Id.,

¶ 53. On May 9, Miami-Dade County Correctional Officers then transported him to the Turner

Guildford Knight Correctional Center, where he was detained in “24-hour solitary confinement

in the psych ward for three days.” Id., ¶¶ 55–56.

       Five months later, on October 23, 2018, Plaintiff alleges that he was once again arrested

(for an unspecified charge) “without a valid warrant” by Orange County Police Department

officers at a gas station. Id., ¶¶ 61–64. On December 27, after legal proceedings not clearly

described in his Complaint, he was sentenced to 120 days’ imprisonment for “Direct Criminal

Contempt.” Id., ¶ 66. As of today, he remains detained at Turner Guilford Knight Correctional

Center, although he does not explain why. Id., ¶ 169.

       While his direct criminal proceeding may have ended, his legal journey was just

beginning. On both February 1 and February 12, 2019, Plaintiff’s mother filed Emergency

Petitions for Writs of Habeas Corpus to the Eleventh Circuit. Id., ¶¶ 73, 77. On both occasions,




                                                 2
Eleventh Circuit Judge Robin S. Rosenbaum transferred the petition to the Southern District of

Florida. Id., ¶¶ 76, 80–82. On February 25, Plaintiff’s mother filed another Petition for Writ of

Habeas Corpus to the Eleventh Circuit in person, but the clerk’s office refused to receive or file

it. Id., ¶¶ 83–88. She also filed an Emergency Motion for Preliminary Injunction on May 28,

2019, which Judge Robert N. Scola, Jr. of the United States District Court for the Southern

District of Florida denied. Id., ¶¶ 142, 152.

       Moving up the ladder, she also filed a Petition for Writ of Habeas Corpus with the U.S.

Supreme Court on February 8, 2019. Id., ¶ 90. After failing to receive any information

regarding the processing and docketing of her petition on behalf of her son, she filed a second

petition on February 14. Id., ¶¶ 92–96. The petition was returned four days later for defects in

filing. Id., ¶ 98. She repeated the process on February 28, achieving no greater success. Id., ¶¶

102–05. On March 14, she filed a fourth Petition for Writ of Habeas Corpus along with Petitions

for Writs of Certiorari and Mandamus. Id., ¶ 106. The petitions, again, were returned for defects

in filing. Id., ¶¶ 109–15. She tried again on March 29, but to no avail. Id., ¶¶ 117–24.

       Plaintiff has also filed a total of eleven civil actions in the United States District Court for

the Middle District of Florida. Id., ¶ 136. On May 3, 2019, for instance, he initiated a

defamation suit against the Miami Herald Media Company there, which Middle District Judge

John E. Steele then transferred to the Southern District of Florida. Id., ¶¶ 137–41.

       Dissatisfied with his treatment by the assorted Judges and Clerks and by DOJ, Plaintiff

now brings this suit, which contains multiple constitutional and tort claims against U.S. Supreme

Court clerks for refusing to file his petitions, other federal clerks and judges for refusing to file

and hear his petitions and transferring his cases, as well as DOJ for neglecting to address his

civil-rights complaints and for the tortious acts committed by U.S. Marshals. He lists myriad




                                                   3
Fourth and Fifth Amendment violations, statutory violations, common-law torts, and Bivens

counts. As relief, Plaintiff contends that he is entitled to damages in the form of $10 million.

Id., ¶ 433. He further requests a permanent injunction “enjoining and restraining all Defendants

named in this complaint.” Id., ¶ 434. Defendants now move to dismiss the Complaint in its

entirety.

II.     Legal Standard

        In evaluating Defendants’ Motion to Dismiss, the Court must “treat the complaint’s

factual allegations as true . . . and must grant [P]laintiff ‘the benefit of all inferences that can be

derived from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C.

Cir. 2000) (quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979)) (citation

omitted); see also Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1250 (D.C. Cir. 2005).

The pleading rules are “not meant to impose a great burden upon a plaintiff,” Dura Pharms., Inc.

v. Broudo, 544 U.S. 336, 347 (2005), and he must thus be given every favorable inference that

may be drawn from the allegations of fact. Sparrow, 216 F.3d at 1113.

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of an action where a

complaint fails “to state a claim upon which relief can be granted.” Although “detailed factual

allegations” are not necessary to withstand a Rule 12(b)(6) motion, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The Court need not accept as true, then, “a legal conclusion couched as a factual

allegation,” nor an inference “unsupported by the facts set out in the [C]omplaint.” Trudeau v.

Fed. Trade Comm’n, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S.
265, 286 (1986)). For a plaintiff to survive a 12(b)(6) motion, the facts alleged in the complaint




                                                    4
“must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555.

       Under Rule 12(b)(1), Plaintiff bears the burden of proving that the Court has subject–

matter jurisdiction to hear his claims. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).

A court also has an “affirmative obligation to ensure that it is acting within the scope of its

jurisdictional authority.” Grand Lodge of Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d
9, 13 (D.D.C. 2001). “For this reason, ‘the plaintiff’s factual allegations in the complaint will

bear closer scrutiny in resolving a 12(b)(1) motion’ than in resolving a 12(b)(6) motion for

failure to state a claim.” Id., at 13–14 (quoting 5A Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure § 1350 (2d ed. 1987) (alterations omitted).

III.   Analysis

       In considering Defendants’ Motion to Dismiss, the Court begins with the counts asserted

against the Judges and the Clerks. It will then analyze those against DOJ.

       A. Judges and Clerks

       As Patterson seeks both damages and injunctive relief, this section will examine the two

remedies separately.

                   Damages

       Plaintiff prays for damages from the Judges for adverse rulings and for transferring his

civil suits to different courts. More specifically, he complains that Judge Steele “intentionally

obstruct[ed] his federal defamation lawsuit,” Am. Compl., ¶ 371, by ordering his Clerk to

transfer one of Plaintiff’s cases from the Middle District of Florida to the Southern District of

Florida. Id., ¶ 138. Judge Scola is included for “refusing to grant the Plaintiff’s Emergency

Motion for Preliminary Injunction.” Id., ¶ 392. Meanwhile, Judge Rosenbaum “intentionally




                                                  5
obstruct[ed] the Plaintiff’s Habeas Corpus proceedings,” id., ¶ 413, by “direct[ing] the Clerk to

transfer the Petition for Habeas Corpus . . . to the United States District Court [for the] Southern

District of Florida . . . [and] to refuse future filings by the Petitioner[.]” Id., ¶ 88.

        If judges could be personally sued by disappointed litigants, the bench would quickly

empty out. This is not the case, of course, because judges are protected by absolute immunity

from suit by litigants seeking to recover damages from judicial acts within the judge’s

jurisdiction, as is the case here. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993)

(per curiam); see also Stump v. Sparkman, 435 U.S. 349, 359 (1978). “There are two exceptions

to immunity: (1) ‘a judge is not immune from liability for nonjudicial actions’; and (2) ‘a judge

is not immune for actions, though judicial in nature, taken in the complete absence of all

jurisdiction’.” Reddy v. O’Connor, 520 F. Supp. 2d 124, 130 (D.D.C. 2007) (quoting Mireles v.

Waco, 502 U.S. 9, 11–12 (1991)). An act is judicial in nature if it relates to the function

normally performed by a judge. Reddy, 520 F. Supp. 2d at 130. Acts that are administrative or

legislative, for example, are not judicial acts and are not covered by judicial immunity. Id.;

see also Forrester v. White, 484 U.S. 219, 229–30 (1988).

        In this instance, all acts complained of were judicial in nature because they were part of

the normal function of a judge in deciding matters before her. Transferring cases and denying

motions are commonplace components of a judge’s job. See Sibley v. U.S. Supreme Court,

786 F. Supp. 2d 338, 344 (D.D.C. 2011) (finding that allegedly dismissing prior case and

refusing to timely rule on motion judicial in nature); see also Reddy, 520 F. Supp. 2d at 131

(finding that Supreme Court justices “‘have absolute immunity in exercising their judicial

authority’ in deciding the matters pending before them”) (quoting Moore v. Burger, 655 F.2d
1265, 1266 (D.C. Cir. 1981)); cf. Forrester, 484 U.S. at 229–230 (finding that firing court




                                                    6
employee was administrative act, not judicial, and therefore judicial immunity did not apply).

Indeed, Plaintiff’s grievances are the very type that immunity specifically covers — those of a

dissatisfied litigant frustrated by an adverse decision in his underlying case. See Forrester, 484
U.S. at 226–27 (explaining that judicial immunity is necessary to cover situation incurred by

adjudicative function’s nature to frequently disappoint desires of litigants).

       Plaintiff also seeks damages against the Clerks for procedural actions taken in his

multiple civil suits. Generally, he contests their refusal to file, docket, and submit to judges

various civil filings and writs of habeas corpus. See, e.g., Am. Compl., ¶¶ 76, 78, 80, 83–84, 88,

110–17, 137. Judicial immunity, however, “extends to court clerks who perform ‘tasks that are

an integral part of the judicial process.’” Sibley, 786 F. Supp. 2d at 344 (quoting Sindram, 986
F.2d at 1460–61). This extension of judicial immunity is designed to protect against the “danger

that disappointed litigants, blocked by the doctrine of absolute immunity from suing the judge

directly, would vent their wrath on clerks, court reporters, and other judicial adjuncts.” Sindram,
986 F.2d at 1461 (alteration omitted) (quoting Dellenbach v. Letsinger, 889 F.2d 755, 763 (7th

Cir. 1989)).

       Here, the Court faces the exact circumstance addressed by Sindram, where an unhappy

litigant has vented his wrath on the Clerks. See 986 F.2d at 1461. Filing and docketing cases,

and the refusal to do so, are “part and parcel of the process of adjudicating cases.” Sibley,
786 F. Supp. 2d at 344 (finding that clerks’ failure to file pleadings and refusal to correct

docketing error are parts of adjudicative process and thus covered under judicial immunity).

Judicial immunity, therefore, extends to the Clerks as well here.




                                                  7
                    Injunctive Relief

        Not satisfied with damages alone, Plaintiff also seeks “permanent preliminary injunctive

relief enjoining and restraining all Defendants named in this complaint.” Am. Compl., ¶ 434.

Such relief would seem to entail this Court’s compelling the Judges to adjudicate his filings and

the Clerks to file and docket his petitions and other filings. This Court, however, “is not a

reviewing court and cannot compel . . . other Article III judges in . . . other districts or circuits to

act.” Sibley, 786 F. Supp. 2d at 345. Likewise, it cannot mandate that a clerk of the Supreme

Court, In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam), or a clerk in a different

federal district act, as it lacks the supervisory authority of another court’s personnel. See Sibley,
786 F. Supp. 2d at 345. Put another way, this Court has no subject-matter jurisdiction to force

these Defendants to perform roles related to their official duties. See Sanders v. United States,

184 F. App’x 13, 14 (D.C. Cir. 2006) (holding that district court “lack[s] jurisdiction to review

decisions” of a U.S. Court of Appeals); Reddy, 520 F. Supp. 2d at 132 (“[T]h[is] Court plainly

lacks jurisdiction to compel official action by the U.S. Supreme Court Justices or their staff.”).

        The Court, therefore, will grant Defendants’ Motion and dismiss Plaintiff’s claims for

injunctive relief for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1) and his claims

for damages as failing to state a claim under Rule 12(b)(6).

        B. DOJ

        Moving to his next target, Plaintiff seeks damages from DOJ for “deliberate indifference,

willful obstruction of his civil rights complaint, and violating his procedural due process,” Am.

Compl., ¶ 35, by its purported refusal to address his complaint about conspiracies to deprive him

of his constitutional rights and intentional tortious acts committed against him by Miami-Dade




                                                   8
County. Id., ¶¶ 23, 25–26, 30–36. These allegations are labeled as Bivens claims, other torts,

and conceivably habeas. The analysis follows this tripartite division.

                   Bivens

       Plaintiff brings a claim under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), asserting that DOJ violated his constitutional rights and

conspired to deprive him of these rights. See Am. Compl., ¶¶ 172–85. Bivens establishes a

private cause of action for damages against individual federal officers who commit constitutional

violations. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). It does not, however,

extend to federal agencies. See FDIC v. Meyer, 510 U.S. 471, 486 (1994) (declining to extend

Bivens to federal agencies); Iqbal, 556 U.S. at 676 (“[A] plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.”).

       Although Plaintiff’s pro se status requires that his Complaint be “liberally construed” and

“held to less stringent standards that formal pleadings drafted by lawyers,” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks omitted), “even a pro se complainant must plead

‘factual matter’ that permits the court to infer ‘more than the mere possibility of misconduct.’”

Atherton v. D.C. Office of Mayor, 567 F.3d 672, 681–82 (D.C. Cir. 2009) (quoting Iqbal, 556
U.S. at 678–79). While Plaintiff does generally refer to actions taken by unnamed U.S.

Marshals, see Am. Compl., ¶¶ 44–50, he asserts this claim only against DOJ. Id., ¶ 15. It is

therefore not cognizable under Bivens. See Phillips v. Fed. Bureau of Prisons, 271 F. Supp. 2d
97, 101 (D.D.C. 2003) (Bivens claim cannot proceed where plaintiff failed to “name any BOP

employee as a defendant”); cf. Bond v. U.S. Dept. of Justice, 828 F. Supp. 2d 60, 76 (D.D.C.

2011) (inferring intent to sue DOJ officials in their individual capacities from plaintiff’s naming




                                                 9
of officials and invocation of Bivens). At this point, therefore, all Bivens counts come up short.

For the same reason, Plaintiff has not sufficiently alleged a claim against state officers under

42 U.S.C. § 1983.

                    Other Torts

        Plaintiff also asserts counts against DOJ for Fourth and Fifth Amendment violations,

violation of 42 U.S.C. § 1986, and invasion of privacy. They founder for a different reason.

“Sovereign immunity is the privilege of the sovereign not to be sued without its consent.” Va.

Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). It shields “the federal

government, its agencies, and federal officials acting in their official capacities.” Am. Rd. &

Transp. Builders Ass’n v. EPA, 865 F. Supp. 2d 72, 79 (D.D.C. 2012), aff’d, 2013 WL 599474

(D.C. Cir. Jan. 28, 2013). Unless DOJ waives its sovereign immunity or an exception applies,

damages suits cannot prevail. See Flaherty v. Ross, 373 F. Supp. 3d 97, 103–04, 110 (D.D.C.

2019) (finding lack of subject-matter jurisdiction when federal agency was protected by

sovereign immunity).

       The Federal Tort Claims Act, 28 U.S.C. § 1346(b), may provide such a waiver. Under

the FTCA, however, a plaintiff must “have exhausted his administrative remedy before filing

suit.” Benoit v. U.S. Dept. of Agric., 608 F.3d 17, 20 (D.C. Cir. 2010) (citations omitted); see

also McNeil v. United States, 508 U.S. 106, 113 (1993) (“The FTCA bars claimants from

bringing suit in federal court until they have exhausted their administrative remedies.”). To

exhaust his administrative remedies, Patterson had to first file a “written statement sufficiently

describing the injury to enable the agency to begin its own investigation, and . . . a sum-certain

damages claim” to DOJ and have his claim finally denied by DOJ in writing. Hoffman v.

District of Columbia, 643 F. Supp. 2d 132 (D.D.C. 2009) (omission in original) (quoting GAF




                                                 10
Corp. v. United States, 818 F.2d 901, 919 (D.C. Cir. 1987)); see also 28 U.S.C. § 2675(a). There

is no allegation, either in his Amended Complaint or in his Opposition to Defendants’ Motion to

Dismiss, that Plaintiff has taken any such steps. This alone requires dismissal for lack of

jurisdiction. See McNeil, 508 U.S. at 113 (upholding district court’s dismissal of unexhausted

FTCA claim for lack of jurisdiction).

       Even if Plaintiff had exhausted all administrative proceedings, however, the FTCA does

not waive sovereign immunity to constitutional torts. See Epps v. U.S. Att’y Gen., 575 F. Supp.
2d 232, 238 (citing Meyer, 510 U.S. at 477–78). Patterson’s claims under the Fourth and Fifth

Amendments, therefore, still would not survive. Id. (court lacks jurisdiction over constitutional-

tort claims brought under FTCA).

       Similarly, his count under 42 U.S.C. § 1986 is not sufficiently pled. This section

“imposes civil liability on anyone who knowingly fails to prevent the commission of a

conspiracy prohibited by § 1985. Thus, . . . [a] plaintiff who has not stated a claim under § 1985

has no basis for relief under § 1986.” Moore v. Castro, 192 F. Supp. 3d 18, 35 (D.D.C. 2016).

As Plaintiff here has not brought any claim under § 1985, he cannot proceed under § 1986 either.

                   Habeas Corpus

       Patterson also appears to pursue habeas-corpus relief. See Am. Compl., ¶ 132 (“Plaintiff

is currently being unlawfully detained”); id., ¶¶ 169, 183 (same). Yet, “a district court may not

entertain a habeas petition involving present physical custody unless the respondent custodian is

within its territorial jurisdiction” and the defendant is his “‘immediate custodian’ — that is, the

warden of the [] facility in which he [is] incarcerated.” Stokes v. U.S. Parole Comm’n, 374 F.3d
1235, 1239, 1239 n.* (D.C. Cir. 2004); see Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004)

(“jurisdiction [for habeas petitions] lies in only one district: the district of confinement”). As




                                                  11
Patterson is incarcerated in Florida, this Court lacks jurisdiction. This jurisdictional problem

appears to have recurred in the other courts in which Patterson and his mother have attempted to

file habeas petitions. As these courts have attempted to make clear, Plaintiff must file any suit

protesting conditions of confinement in the Southern District of Florida (his location of

confinement) naming the Turner Guilford Knight Correctional Center warden as the defendant.

See Stokes, 374 F.3d at 1238–83 (citing 28 U.S.C. § 2241(a)) (dismissing habeas petition

because prisoner confined in Ohio did not file petition in Northern District of Ohio, naming

Northeast Ohio Correctional Center warden as respondent).

IV.     Conclusion

        For these reasons, the Court will grant Defendants’ Motion to Dismiss. A separate Order

so stating will issue this day.

                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
Date: October 8, 2019




                                                 12